ORDER

SCHALL, Circuit Judge.
Hodgdon Powder Company, Inc. moves for reconsideration of the court’s order dismissing its cross-appeal for failure to pay the filing fee and for an extension of time to submit the filing fee. Hodgdon moves for a 42-day extension of tune, until August 12, 2002, to file its brief. Hodgdon states that Clean Shot Technologies, Inc. opposes both motions.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted, the dismissal order is vacated, and the mandate is recalled; Hodgdon’s filing fee is due within 14 days of the date of the filing of this order.
(2) The motion for an extension of time is granted.
(3) The revised official caption is reflected above.